******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    MARY MCTIERNAN v. BARRY MCTIERNAN
                (AC 37309)
         DiPentima, C. J., and Gruendel and Mullins, Js.*
      Argued January 20—officially released April 14, 2016**

   (Appeal from Superior Court, judicial district of
Stamford-Norwalk, Tierney, J. [dissolution judgment];
       S. Richards, J. [motion for contempt].)
  Francis L. O’Reilly, with whom was Jane Ford Shaw,
for the appellant (defendant).
  George J. Markley, for the appellee (plaintiff).
                          Opinion

   GRUENDEL, J. The defendant, Barry McTiernan,
appeals from the July 23, 2014 judgment of the trial
court granting, in part, the postjudgment motion for
contempt filed by the plaintiff, Mary McTiernan, regard-
ing the defendant’s alleged noncompliance with an unal-
located alimony and child support order. The defendant
also appeals from the court’s December 9, 2014 judg-
ment, in which the court awarded the plaintiff
$44,285.93 in attorney’s fees and $14,805.25 in expert
witness fees in connection with that motion for con-
tempt. His principal claim is that the court, in conclud-
ing that he had not complied with the unallocated
alimony and child support order, improperly interpre-
ted ‘‘gross annual earned income,’’ as that terminology
is used in the separation agreement between the parties,
to include distributions from a limited partnership inter-
est. In addition, the defendant challenges the propriety
of the award of attorney’s fees and expert fees to the
plaintiff.1 We reverse the judgment of the trial court.
   Our factual recitation is hampered by the fact that
the trial court did not furnish a detailed memorandum
of decision in this case, but rather awarded the plaintiff
the sum of $370,440, plus attorney’s fees and expert
fees, in a one paragraph JDNO notice,2 and thereafter
declined to articulate the substance of that judgment
at the behest of the defendant. The following facts and
procedural history are culled from the record and
largely are undisputed.3 The parties married in 1989,
and five children were born of the marriage. Following
the subsequent breakdown of their marriage, the parties
voluntarily entered into a comprehensive separation
agreement dated October 23, 2003, that the court incor-
porated into its judgment of dissolution. On February
9, 2004, the court dissolved the marriage, finding that
it had broken down irretrievably without attributing
fault to either party as to the cause.
    Pertinent to this appeal are the following provisions
of the separation agreement. Paragraph 4.2 provides in
relevant part that ‘‘[c]ommencing on January 1, 2004,
the [defendant] shall pay to the [plaintiff] as unallocated
alimony and child support a sum equal to forty-five
(45%) percent of his Gross Annual Earned Income up
to a maximum of $1,750,000, until the death of either
party, the remarriage of the [plaintiff], or December 31,
2013, whichever occurs first.’’ Paragraph 4.3 provides:
‘‘ ‘Gross Annual Earned Income,’ as used in this
Agreement, shall mean all cash compensation for per-
sonal services from current or future employment
including, but not limited to, wages, salary, bonuses,
commissions, consulting, directors and other fees, dis-
ability payments, partnership distributions and other
remuneration received by the [defendant] from employ-
ment or which the [defendant] shall be entitled to
receive from employment, but has elected to defer or
decline, including payments made by the [defendant]
to [his] IRA, pension, profit sharing or like retirement
plans and payments (but not including payments made
by the [defendant] from income on which the [plaintiff]
has already received her percentage share). It is the
intention of the parties that the [defendant] shall take
no action, the specific intention of which is to reduce
or divert income or increase business expenses or
deductions for the purpose of defeating or reducing his
alimony and support obligations to the [plaintiff]. In
the event the [defendant] changes the nature of his
employment, the definition of ‘gross annual income’
shall be modified accordingly to reflect the [defen-
dant’s] new income, which may include, for example
payment in stock, income from one or more businesses,
rental income, royalties and partnership distributions.’’
Paragraph 5.8 of the agreement provides in relevant
part that ‘‘[t]he [defendant] shall retain the following
assets and the [plaintiff] shall make no claim to them
. . . 3. Cantor Fitzgerald, LP Capital Account and
Grant Units worth approximately $325,000 . . . .’’
Lastly, paragraph 5.10 provides in relevant part that
‘‘[t]he following assets shall be divided equally between
the parties . . . 6. Cantor Fitzgerald, LP Profit
Sharing.’’
  On April 18, 2013, the plaintiff filed a postjudgment
motion for contempt against the defendant. In that
motion, she alleged in relevant part that ‘‘[t]he defen-
dant has been continuously employed since the date of
dissolution at Cantor Fitzgerald as a financial advisor
and trader,’’ that he ‘‘has failed and/or refused to pay
the plaintiff forty-five (45%) percent of the income he
has earned over the last six years,’’ and that he ‘‘has
not complied with the orders of the court.’’ She thus
requested that the court find the defendant in contempt
and order him to (1) immediately pay her ‘‘the unallo-
cated child support and alimony owed for the past six
years,’’ (2) pay ‘‘all of the fees and costs associated with
the filing of this motion,’’ and (3) ‘‘be incarcerated.’’
The defendant thereafter filed an objection to that
motion,4 as well as various motions unrelated to this
appeal.
   A three day hearing on the plaintiff’s motion for con-
tempt began on March 25, 2014. The first witness to
testify was the plaintiff. In her testimony, the plaintiff
acknowledged that the defendant had provided her with
earning statements at the end of each year, which she
utilized in preparing her tax returns. She also testified
that she received monthly payments from the defendant
for unallocated alimony and child support. The plaintiff
testified that she did not ‘‘know anything . . . finan-
cially about . . . the workings of how [the defendant’s]
income’’ was computed, and for that reason hired a
forensic accountant. After consulting with that accoun-
tant, the plaintiff came to ‘‘believe that there is income
. . . that I am owed through distributions that I have
not received according to our divorce agreement.’’ In
short, she was advised that the distributions the defen-
dant received from the ‘‘Capital Account and Grant
Units’’ (capital account) of ‘‘Cantor Fitzgerald, LP’’ (lim-
ited partnership),5 qualified as gross annual earned
income under the separation agreement. When asked
specifically what she was claiming with respect to the
partnership distributions, the plaintiff answered, ‘‘what-
ever the forensic accountant testifies to.’’ The plaintiff
later was asked to specify the basis for her claim that
the defendant had not paid her 45 percent of his gross
annual earned income. She testified that the basis for
her claim ‘‘[i]s because once the documents were given
to the forensic accountant, he—from what I understand,
45 percent of [the defendant’s] income has not been
paid to me.’’
   The second witness to testify was the defendant. He
testified that he was employed by Cantor Fitzgerald
Securities, as identified on his W-2 form that was admit-
ted into evidence,6 and that he was not an employee of
the limited partnership.7 Although the defendant testi-
fied that his employer, Cantor Fitzgerald Securities, and
the limited partnership were distinct entities, he never-
theless acknowledged that the limited partnership held
an ownership interest in Cantor Fitzgerald Securities.
The defendant noted that the limited partnership also
owned ‘‘about fifteen different larger companies’’
including, inter alia, a diamond exchange, three ‘‘casino/
gaming licenses,’’ and three companies in China, as well
as an 11 percent stake in a commercial real estate
venture.
   The defendant testified that he does not receive either
a paycheck or a W-2 form from the limited partnership,
and that the distributions from the limited partnership
were ‘‘not from any personal use of my services or
anything like that. . . . [The plaintiff] and I purchased
the asset. We purchased the asset together. . . . At the
divorce, she wanted none of it. She took the Florida
[property]8 and the cash. She wanted none of it. It was
an asset. It’s a limited partnership asset.’’9 (Footnotes
added.) The defendant also testified that he and the
plaintiff ‘‘signed a loan to buy’’ their interest in the
limited partnership. He thereafter received disburse-
ments from the capital account of the limited partner-
ship, which are reflected on the schedule K-1 forms that
he filed annually with the Internal Revenue Service.10 In
his testimony, the defendant acknowledged that those
disbursements constituted partnership distributions.11
   With respect to the correlation between those distri-
butions and his employment at Cantor Fitzgerald Secu-
rities, the defendant explained, ‘‘I never got any K-1
income until I bought [the limited partnership interest].
It’s not my personal use, my personal services . . . .
I bought this thing and it pays the same percentage
each year. . . . [E]very year, no matter what the lim-
ited partnership does, it pays me on how they did from
like fifty different businesses. And it has nothing to do
with my personal services.’’ Asked directly whether he
performed personal services for the limited partnership,
the defendant answered, ‘‘no.’’ As he put it, ‘‘I don’t
work for them. I don’t do anything for them.’’ At the
same time, paragraph 5.13 of the separation agreement
expressly provides that the defendant ‘‘is entitled to
reimbursement from [the limited partnership] for busi-
ness expenses incurred . . . and he shall pay to the
[plaintiff] one-half (1/2) of such reimbursement
expenses as received.’’ Although the defendant was not
asked specifically about that provision during the con-
tempt hearing, he did confirm in his testimony that
‘‘Cantor Fitzgerald’’ reimbursed him for business
expenses on a regular basis.12
   The defendant’s 2012 schedule K-1 (K-1 form) indi-
cates that the defendant owned a five-hundredths of 1
percent interest in the limited partnership. The defen-
dant testified that participation in the limited partner-
ship is not restricted to employees of Cantor Fitzgerald
Securities, noting that ‘‘[t]here are guys who retire, there
are guys who work at other places who still own [an
interest in the limited partnership]. There are people
outside who have never worked at [Cantor Fitzgerald
Securities] who have [purchased an interest in] the lim-
ited partnership. There [are] charities that have [an
interest in] the limited partnership. . . . There [are] a
ton of people who don’t work for Cantor Fitzgerald
[Securities] . . . who bought into this limited partner-
ship. They are wealthy individuals . . . . It’s not con-
tingent on my job.’’ It is undisputed that the defendant
was a limited partner in the limited partnership, as
reflected by the K-1 form admitted into evidence and
the testimony of both the defendant and the plain-
tiff’s expert.
   Regarding his obligation under paragraph 4.2 of the
separation agreement, the defendant presented testimo-
nial and documentary evidence indicating that he had
complied with the unallocated alimony and child sup-
port order with respect to his gross annual income,
as documented on his W-2 forms provided by Cantor
Fitzgerald Securities. That compliance is not contested
in this appeal. Rather, this appeal pertains solely to the
distributions the defendant received from the capital
account of the limited partnership.
   On the third day of the hearing, the plaintiff offered
the expert testimony of Joseph DeCusati, a certified
public accountant and forensic accountant. DeCusati
was retained by the plaintiff ‘‘to perform various valua-
tion and forensic accounting services.’’ Also admitted
into evidence was DeCusati’s March 25, 2014 report.
That report contained ‘‘[a]n analysis of the personal
income tax returns and other financial documents relat-
ing to [the defendant] for 2004 through 2012,’’ which
detailed the precise amount of distributions received
by the defendant from the capital account of the limited
partnership, as reflected on his K-1 forms.13 DeCusati’s
report included those distributions in his analysis of
the defendant’s gross annual earned income.
   At the contempt hearing, DeCusati testified that, in
preparing his report, he requested copies of the defen-
dant’s K-1 forms after noticing that paragraph 4.3 of
the separation agreement ‘‘specifically states that part-
nership distributions and other remunerations received
by the [defendant] is to be considered in the calculation’’
of gross annual earned income.14 DeCusati then offered
a comparison of the amount of alimony and child sup-
port reported on the defendant’s tax returns with what
his analysis concluded should have been paid, noting
the shortfall for each year. DeCusati testified that,
because the defendant had not included his distribu-
tions from the capital account of the limited partnership
in his gross annual earned income when making his
unallocated alimony and child support payments, he
had underpaid the plaintiff by the sum of $370,441 over
the years in question.
   DeCusati offered conflicting testimony as to whether
the distributions reflected on the K-1 forms were con-
nected to the defendant’s employment. DeCusati testi-
fied that the defendant’s interest in the capital account
of the limited partnership was an ‘‘asset’’ and repeatedly
characterized the distributions therefrom as ‘‘a return
on his investment.’’ On cross-examination, DeCusati
testified unequivocally that those distributions were not
from employment with the limited partnership.15 On
redirect examination, DeCusati testified otherwise. He
emphasized that the limited partnership and Cantor
Fitzgerald Securities are affiliated entities and that, in
the deposition testimony that he had reviewed, the
defendant ‘‘testified that he would no longer be able to
receive distributions if he were to separate from service
with his employer.’’ DeCusati also noted that the defen-
dant, for a period of ten years, consistently reported
the distributions from the capital account of the limited
partnership as nonpassive income on his personal tax
returns. By so doing, DeCusati testified that the defen-
dant was ‘‘making the representation with his signed
tax return that the income that he’s generating . . .
from this limited partnership investment is something
he’s actively participating in producing.’’16 In light of
the foregoing, DeCusati stated that the defendant’s own-
ership interest in the limited partnership was connected
to his employment at Cantor Fitzgerald Securities.
  The final witness to testify at the hearing was the
defendant’s expert, Samuel L. Braunstein, an attorney
with an LLM degree in taxation and approximately
thirty-five years of experience as a certified public
accountant. Braunstein testified that he had prepared
or reviewed ‘‘thousands’’ of tax returns on behalf of
limited partnerships over the years. In preparing for his
testimony, Braunstein reviewed the income tax returns
and K-1 forms at issue. Like the defendant, Braunstein
acknowledged that the disbursements reflected on the
defendant’s K-1 forms constituted partnership distribu-
tions. When asked where those distributions would be
reported on his income tax return, Braunstein answered
that ‘‘[i]t would not be reported on his income tax return
. . . because it has nothing to do with income tax. It’s
a distribution of money . . . from the limited partner-
ship to him in his capacity as a limited partner.’’ When
the plaintiff’s counsel inquired as to the distinction
between passive and nonpassive reporting of distribu-
tions reflected on a K-1 form, Braunstein explained
that ‘‘the partnership determines whether it’s active or
passive in flowing through to the partners. The partners
have to reflect on their individual tax returns how [it
is] reported [by the partnership]. If it’s [reported as]
active then it’s not going to be subject to passive lost
limitations. . . . If it’s passive it is going to be subject
to passive activity losses. Now, if a [partnership] has
real estate investments, for example . . . and there’s
a big loss . . . the accountant has to make a determina-
tion: is it better to be reported passive or active. Because
active sometimes doesn’t offset passive, passive profits
will offset passive losses. It’s a game.’’17 Asked to explain
the difference between such income being categorized
as passive versus active, Braunstein testified that ‘‘[f]or
a limited partner in a large limited partnership there is
no difference except when it hits the individual part-
ner’s tax return and you have to look and see what
effects it will have on other types of income. That’s it.’’
  Braunstein also was asked where, if the defendant
had earned income from the limited partnership, such
earned income would be designated on the K-1 form.
Braunstein replied that ‘‘[i]t would be in one of two
places. It would be under [line] four, guaranteed pay-
ments, or it would be reflected in [line] fourteen, self-
employment earnings or losses.’’ Braunstein testified,
and the K-1 form in evidence confirms, that no such
earnings are included on the defendant’s K-1 form. On
that basis, Braunstein opined that ‘‘[t]here were no earn-
ings attributed to [the defendant] from work performed
for the partnership.’’ Accordingly, Braunstein testified
that, in his opinion, the partnership distributions
included on the K-1 form from the capital account of
the limited partnership did not qualify as gross annual
earned income, as it is defined in paragraph 4.3 of the
separation agreement. Like DeCusati, Braunstein
offered no documentary or testimonial evidence regard-
ing the intent of the parties in crafting the provisions
of the separation agreement at issue.
  The court decided the plaintiff’s motion for contempt
approximately four months later. By JDNO notice dated
July 23, 2014, the court ruled as follows: ‘‘The court
grants in part and denies in part the plaintiff’s motion
for contempt re: unallocated child support and alimony,
postjudgment, only as follows: The court finds that the
plaintiff’s evidence of underreporting by the defendant
of his ‘gross annual earned income’ including that of
the testimony of her witness who prepared a forensic
audit of the defendant’s gross annual earned income.
Although the defendant argues that limited partnership
distributions he received are expressly excluded under
[the] definition of ‘gross annual earned income’ as set
forth in [paragraph 4.3] of the separation agreement
and [were] distributed to him to the exclusion of the
plaintiff under [paragraph 5.8] of the separation
agreement, the court is not persuaded. Following its
review of both articles and the entire separation
agreement, the court observed that the term ‘partner-
ship distributions,’ which is included in the definition
of ‘gross annual earned income,’ is repeated twice in
[paragraph] 4.3. The court interprets this language to
mean that said distributions shall be treated as part of
the defendant’s gross annual earned income for pur-
poses of calculating the plaintiff’s unallocated alimony
order. The court concludes that the defendant under-
paid his unallocated support order by $370,440. Based
on the foregoing, the court hereby orders the defendant
to pay the plaintiff $370,440 within forty-five calendar
days from the date of this ruling. However, the court
denies the plaintiff’s request to hold the defendant in
wilful contempt and incarcerate him for said under-
payment as the court finds that the plaintiff failed to
prove that the defendant’s failure to comply with the
court order was wilful. Further, the court grants the
plaintiff’s request for attorney’s and expert fees related
to the prosecution of this motion pending a hearing on
said fees.’’18
   In response, the defendant filed motions for articula-
tion and reargument on August 7, 2014. His motion for
articulation asked the court to articulate the basis of
its determination that the distributions he received from
the limited partnership qualified as gross annual earned
income under the separation agreement. In his motion
for reargument, the defendant submitted that the
court’s determination violated the terms of the separa-
tion agreement, as distributions from the limited part-
nership were ‘‘expressly excluded under the definition
of ‘gross annual earned income’ as set forth in [para-
graph 4.3] and were distributed to him to the exclusion
of the plaintiff pursuant to [paragraph] 5.8 of the separa-
tion agreement.’’ The defendant further argued that the
distributions at issue were not ‘‘income that was derived
from ‘compensation for personal services from current
employment,’ ’’ as required by paragraph 4.3 of the sepa-
ration agreement, but rather was ‘‘an asset which was
purchased by the defendant while married to the plain-
tiff . . . .’’ The court summarily denied those motions
on October 8, 2014. At a hearing held on December
9, 2014, the court awarded the plaintiff $44,285.93 in
attorney’s fees and $14,805.25 in expert fees. This
appeal followed.19
                             I
   The defendant’s principal claim in this appeal is that
the court improperly interpreted ‘‘gross annual earned
income,’’ as that terminology is defined in paragraph
4.3 of the separation agreement, to include distributions
from the capital account of the limited partnership. ‘‘It
is well established that a separation agreement that
has been incorporated into a dissolution decree and its
resulting judgment must be regarded as a contract and
construed in accordance with the general principles
governing contracts.’’ (Internal quotation marks omit-
ted.) Nation-Bailey v. Bailey, 316 Conn. 182, 191, 112
A.3d 144 (2015). Our analysis begins, therefore, with an
overview of those general principles.
   ‘‘When construing a contract, we seek to determine
the intent of the parties from the language used interpre-
ted in the light of the situation of the parties and the
circumstances connected with the transaction. . . .
[T]he intent of the parties is to be ascertained by a fair
and reasonable construction of the written words and
. . . the language used must be accorded its common,
natural, and ordinary meaning and usage where it can
be sensibly applied to the subject matter of the contract.
. . . When only one interpretation of a contract is possi-
ble, the court need not look outside the four corners
of the contract. . . . Extrinsic evidence is always
admissible, however, to explain an ambiguity appearing
in the instrument. . . . When the language of a contract
is ambiguous, the determination of the parties’ intent
is a question of fact. . . . When the language is clear
and unambiguous, however, the contract must be given
effect according to its terms, and the determination of
the parties’ intent is a question of law. . . . A contract
is unambiguous when its language is clear and conveys
a definite and precise intent. . . . The court will not
torture words to impart ambiguity where ordinary
meaning leaves no room for ambiguity. . . . Moreover,
the mere fact that the parties advance different interpre-
tations of the language in question does not necessitate
a conclusion that the language is ambiguous. . . . In
contrast, a contract is ambiguous if the intent of the
parties is not clear and certain from the language of
the contract itself. . . . [A]ny ambiguity in a contract
must emanate from the language used by the parties.
. . . The contract must be viewed in its entirety, with
each provision read in light of the other provisions . . .
and every provision must be given effect if it is possible
to do so. . . . If the language of the contract is suscepti-
ble to more than one reasonable interpretation, the
contract is ambiguous.’’ (Internal quotation marks omit-
ted.) Id., 191–92.
  The record reveals that the court in the present case
determined that the contractual language at issue unam-
biguously provided that the distributions from the capi-
tal account of the limited partnership constituted part
of the defendant’s gross annual earned income. In its
July 23, 2014 notice of decision, the court stated in
relevant part that ‘‘[a]lthough the defendant argues that
limited partnership distributions he received are
expressly excluded under [the] definition of ‘gross
annual earned income’ as set forth in [paragraph 4.3]
of the separation agreement and was distributed to him
to the exclusion of the plaintiff under [paragraph 5.8]
of the separation agreement, the court is not persuaded.
Following its review of both [paragraphs] and the entire
separation agreement, the court observed that the term
‘partnership distributions,’ which is included in the defi-
nition of ‘gross annual earned income,’ is repeated twice
in [paragraph] 4.3. The court interprets this language
to mean that said distributions shall be treated as part
of the defendant’s gross annual earned income for pur-
poses of calculating the plaintiff’s unallocated alimony
order.’’20 Significantly, the court did not articulate any
factual findings with respect to the intent of the parties
in enacting the contractual language at issue. Had the
court found paragraph 4.3 to be ambiguous, it necessar-
ily would have made factual findings as to the intent
of the parties. See Fazio v. Fazio, 162 Conn. App. 236,
250, 131 A.3d 1162 (ambiguity in separation agreement
‘‘required’’ trial court ‘‘to make a finding of fact as to
the parties’ intent’’), cert. denied, 320 Conn. 922,
A.3d       (2016); see also Cruz v. Visual Perceptions,
LLC, 311 Conn. 93, 106, 84 A.3d 828 (2014) (because
contract at issue was ambiguous ‘‘the trial court was
required to resolve this ambiguity by considering the
extrinsic evidence and making factual findings as to
the parties’ intent’’). No such findings are reflected in
the record before us.21
   In addition, when the defendant, toward the end of
the three day contempt hearing, sought to admit into
evidence certain federal tax regulations that provided
a ‘‘definition of earned income under the Internal Reve-
nue Code,’’ the court admonished the defendant as fol-
lows: ‘‘Well the basic principle . . . going back to the
laws of the construction of contracts . . . the general
premise is that if an agreement is clear and unambigu-
ous on its face, extrinsic documents are not permit-
ted.’’22 Furthermore, the court’s January 8, 2016
‘‘clarification and rectification,’’ like its July 23, 2014
notice of decision, does not contain any factual findings
with respect to the intent of the parties in enacting the
contractual language at issue. In light of the foregoing,
the court’s decision in the present case can only be
construed as a determination that paragraph 4.3 of the
separation agreement is unambiguous.23
  Accordingly, to resolve the claim presented in this
appeal, we first must ascertain whether the court prop-
erly determined that paragraph 4.3 of the separation
agreement unambiguously provides that distributions
from the capital account of the limited partnership con-
stitute gross annual earned income thereunder. That
issue presents a question of law over which our review
is plenary. Remillard v. Remillard, 297 Conn. 345, 355,
999 A.2d 713 (2010). ‘‘Contract language is unambiguous
when it has a definite and precise meaning . . . con-
cerning which there is no reasonable basis for a differ-
ence of opinion . . . . In contrast, an agreement is
ambiguous when its language is reasonably susceptible
of more than one interpretation.’’ (Citation omitted;
internal quotation marks omitted.) Id.
   The separation agreement in the present case pro-
vides that ‘‘[c]ommencing on January 1, 2004, the
[defendant] shall pay to the [plaintiff] as unallocated
alimony and child support a sum equal to forty-five
(45%) percent of his Gross Annual Earned Income up
to a maximum of $1,750,000, until the death of either
party, the remarriage of the [plaintiff], or December 31,
2013, whichever occurs first.’’ Paragraph 4.3 of that
agreement, in turn, furnishes a definition of gross
annual earned income. It provides: ‘‘ ‘Gross Annual
Earned Income,’ as used in this Agreement, shall mean
all cash compensation for personal services from cur-
rent or future employment including, but not limited
to, wages, salary, bonuses, commissions, consulting,
directors and other fees, disability payments, partner-
ship distributions and other remuneration received
by the [defendant] from employment or which the
[defendant] shall be entitled to receive from employ-
ment, but has elected to defer or decline, including
payments made by the [defendant] to [his] IRA, pension,
profit sharing or like retirement plans and payments
(but not including payments made by the [defendant]
from income on which the [plaintiff] has already
received her percentage share). It is the intention of
the parties that the [defendant] shall take no action,
the specific intention of which is to reduce or divert
income or increase business expenses or deductions
for the purpose of defeating or reducing his alimony
and support obligations to the [plaintiff]. In the event
the [defendant] changes the nature of his employment,
the definition of ‘gross annual income’ shall be modified
accordingly to reflect the [defendant’s] new income,
which may include, for example payment in stock,
income from one or more businesses, rental income,
royalties and partnership distributions.’’ (Emphasis
added.)
  The plaintiff submits that paragraph 4.3 expressly
delineates certain forms of compensation that, per se,
qualify as gross annual earned income. Because ‘‘part-
nership distributions’’ are included among those forms
of compensation, the plaintiff argues—and the trial
court agreed—that paragraph 4.3 mandates that the
distributions from the capital account of the limited
partnership constitute gross annual earned income.
   The defendant advances a different interpretation.
Although he acknowledges that ‘‘partnership distribu-
tions’’ specifically are included among the forms of
compensation set forth in paragraph 4.3, he neverthe-
less maintains that the extent to which such distribu-
tions may constitute part of his gross annual earned
income is qualified by the plain language thereof. He
argues that, to be part of his gross annual earned
income, the express language of paragraph 4.3 requires
partnership distributions to be ‘‘compensation for per-
sonal services from current or future employment,’’
which also is described in paragraph 4.3 as ‘‘remunera-
tion received by [the defendant] from employment or
which the [defendant] shall be entitled to receive from
employment.’’ The question, then, is whether, by includ-
ing ‘‘partnership distributions’’ among the forms of com-
pensation specified at the outset of paragraph 4.3, such
inclusion obviates the need to demonstrate that those
distributions are (1) ‘‘compensation for personal ser-
vices’’ and (2) ‘‘from current or future employment,’’
as the plaintiff argues, or whether those distributions
are so qualified, as the defendant maintains. Both are
reasonable interpretations of the contractual language
in question.
   The proper interpretation of gross annual earned
income under paragraph 4.3 is further complicated by
the fact that the defendant’s interest in the capital
account of the limited partnership, from which the dis-
tributions in question originate, is designated as an asset
in the separation agreement. See footnote 9 of this opin-
ion. The separation agreement expressly prohibits the
plaintiff from making any claim to that asset, as para-
graph 5.8 provides in relevant part that ‘‘[t]he [defen-
dant] shall retain the following assets and the [plaintiff]
shall make no claim to them . . . 3. Cantor Fitzgerald,
LP Capital Account and Grant Units worth approxi-
mately $325,000 . . . .’’24 (Emphasis added.) It is a
cardinal rule of contract interpretation that a contract
is to be construed as a whole and all relevant provisions
must be considered together, with the aim of giving
operative effect to every provision. See, e.g., C & H
Electric, Inc. v. Bethel, 312 Conn. 843, 853, 96 A.3d 477
(2014); Barnard v. Barnard, 214 Conn. 99, 109, 570
A.2d 690 (1990); Zahringer v. Zahringer, 124 Conn.
App. 672, 684, 6 A.3d 141 (2010). Because the separation
agreement specifically proscribes any claim by the
plaintiff to the defendant’s interest in the capital
account of the limited partnership, that contractual pro-
vision must be considered in determining whether the
parties intended such distributions to constitute gross
annual earned income to which the plaintiff may lay
claim.25
  In her appellate brief, the plaintiff argues that because
the limited partnership ‘‘was the only partnership in
which the defendant had an interest when the marriage
was dissolved, it is incomprehensible that the defendant
can now suggest that [paragraph] 4.3 did not contem-
plate that he would pay a percentage of those very
distributions as unallocated alimony and support.’’
(Emphasis omitted.) The separation agreement, how-
ever, plainly distinguishes among various accounts of
the limited partnership, and assigns to the parties’
respective interests in those accounts. For example,
paragraph 5.8 (3) of the separation agreement states
that the defendant shall retain, and the plaintiff shall
make no claim to, the capital account of the limited
partnership. Paragraph 5.8 (4) likewise provides that
the defendant shall retain the ‘‘Cantor Fitzgerald, LP
High Distribution Units (no value).’’ By contrast, para-
graph 5.10 (6) provides that the interest in the asset
described as ‘‘Cantor Fitzgerald, LP Profit Sharing’’ shall
be ‘‘divided equally between the parties . . . .’’ This is
not a case, therefore, in which the separation agreement
addresses only one limited partnership interest. It is
conceivable that ‘‘partnership distributions,’’ as that ter-
minology is used in paragraph 4.3, refers to distributions
from the ‘‘Cantor Fitzgerald, LP Profit Sharing’’ account,
to which paragraph 5.10 (6) expressly grants the plain-
tiff a 50 percent interest.26
   In considering the plain language of the relevant pro-
visions of the separation agreement, we conclude that
the intent of the parties is not clear as to whether the
distributions from the capital account of the limited
partnership are to be included as part of the defendant’s
gross annual earned income. The language at issue is
reasonably susceptible to more than one interpretation
and, thus, is ambiguous. Accordingly, the trial court in
the present case ‘‘abused its discretion by failing to
undertake the factual inquiry necessary to clarify the
meaning’’ of the gross annual earned income provision
of the separation agreement. Parisi v. Parisi, 315 Conn.
370, 379, 107 A.3d 920 (2015).
   This court reached a similar conclusion in Marshall
v. Marshall, 151 Conn. App. 638, 97 A.3d 1 (2014). Much
like the present case, the issue in Marshall was whether
certain distributions reflected on the plaintiff’s K-1
forms were to be considered ‘‘pre-tax income from
employment’’ under the separation agreement between
the parties. (Internal quotation marks omitted.) Id., 648.
After first determining that the separation agreement
was ambiguous on that issue, this court held that ‘‘to
determine the extent to which K-1 income is to be
included in the calculation of [the plaintiff’s income],
the trial court must engage in fact-finding as to the
intent of the parties.’’ Id.
   Proper regard for this court’s role as an appellate
tribunal precludes our consideration of that fact spe-
cific inquiry. To do so ‘‘would require us to find facts
and make credibility determinations, which are not
within the province of an appellate court.’’27 Wheela-
brator Bridgeport, L.P. v. Bridgeport, 320 Conn. 332,
361, 130 A.3d 241 (2016). As we have observed, ‘‘it is
axiomatic that this appellate body does not engage in
fact-finding. Connecticut’s appellate courts cannot find
facts; that function is, according to our constitution,
our statute, and our cases, exclusively assigned to the
trial courts.’’ (Internal quotation marks omitted.) Hogan
v. Lagosz, 124 Conn. App. 602, 618, 6 A.3d 112 (2010),
cert. denied, 299 Conn. 293, 11 A.3d 151 (2011). Simi-
larly, ‘‘[q]uestions of whether to believe or to disbelieve
a competent witness are beyond our review. As a
reviewing court, we may not retry the case or pass on
the credibility of witnesses. . . . [W]e must defer to
the [finder] of fact’s assessment of the credibility of the
witnesses that is made on the basis of its firsthand
observation of their conduct, demeanor and attitude.’’
(Internal quotation marks omitted.) State v. Altayeb,
126 Conn. App. 383, 387–88, 11 A.3d 1122, cert. denied,
300 Conn. 927, 15 A.3d 628 (2011); see also Schoenborn
v. Schoenborn, 144 Conn. App. 846, 859, 74 A.3d 482
(2013) (‘‘this court cannot pass on issues of credibil-
ity’’). Thus, this case must be remanded to the trial
court to resolve the ambiguity in the parties’ separation
agreement as to whether the parties intended the distri-
butions from the capital account of the limited partner-
ship to be included in the defendant’s gross annual
earned income. See Parisi v. Parisi, supra, 315 Conn.
373, 386 (ambiguous provision in separation agreement
required remand ‘‘for a hearing at which the intent of
the parties and the meaning of the term in question
must be determined’’ which entailed ‘‘consideration of
all available extrinsic evidence and the circumstances
surrounding the entering of the agreement’’); Marshall
v. Marshall, supra, 151 Conn. App. 648 (ambiguous pro-
vision in separation agreement required remand to trial
court to determine intent of parties); Page v. Page, 77
Conn. App. 748, 749, 825 A.2d 187 (2003) (ambiguous
provision in separation agreement required remand for
evidentiary hearing to establish intent of parties).
                            II
   In light of our resolution of the defendant’s principal
claim, which necessitates a remand to the trial court
for further proceedings, we need not consider the defen-
dant’s remaining claims; see footnote 1 of this opinion;
save for his challenge to the award of attorney’s fees
and expert fees. Those fees were awarded, in the court’s
discretion, following the determination that the defen-
dant had underpaid his unallocated alimony and child
support by $370,440. On remand, it is entirely possible
that the trial court, in resolving the ambiguity in the
separation agreement as to whether distributions from
the capital account of the limited partnership constitute
gross annual earned income, may determine that the
defendant has not underpaid his unallocated alimony
and child support obligation. Accordingly, the predicate
to an award of attorney’s fees and expert fees is lacking
in the present case. The court’s December 9, 2014 award
of $44,285.93 in attorney’s fees and $14,805.25 in expert
witness fees, therefore, must be set aside. See Roach
v. Roach, 20 Conn. App. 500, 508, 568 A.2d 1037 (1990)
(‘‘since the financial awards must be retried, the issue
of whether the defendant’s [legal] fees should be paid
must . . . also be left for a redetermination’’). As
always, the propriety of such an award is entrusted to
the discretion of the trial court on remand. See Jewett
v. Jewett, 265 Conn. 669, 694, 830 A.2d 193 (2003); Rozsa
v. Rozsa, 117 Conn. App. 1, 18, 977 A.2d 722 (2009).
   The judgment is reversed and the case is remanded
to the trial court for further proceedings consistent with
this opinion.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   ** April 14, 2016, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The defendant also claims that the court improperly precluded certain
expert testimony, improperly modified a final property distribution, and
improperly calculated the arrearage under the unallocated alimony and child
support order. In light of our resolution of the defendant’s principal claim,
we need not address those issues.
   2
     The designation ‘‘JDNO’’ is ‘‘a standard notation used to indicate that a
judicial notice of a decision or order has been sent by the clerk’s office to
all parties of record. Such a notation raises a presumption that notice was
sent and received in the absence of a finding to the contrary.’’ Morelli v.
Manpower, Inc., 34 Conn. App. 419, 423, 642 A.2d 9 (1994).
   3
     In setting forth the background of this appeal, we do not pass on the
credibility of witnesses or engage in fact-finding, as that is the exclusive
province of the trial court. See State v. Lawrence, 282 Conn. 141, 156, 920
A.2d 236 (2007) (noting ‘‘fundamental distinction’’ between function of fact
finder to make credibility determinations and to find facts and function of
appellate tribunal to review, and not to retry, proceedings of trial court).
Rather, we simply provide an overview of the procedural history and the
evidence that was presented during the three day contempt hearing.
   4
     The defendant’s objection was filed on May 31, 2013, approximately ten
months prior to the hearing before the court.
   5
     We note that the separation agreement contains several references to
‘‘Cantor Fitzgerald, LP.’’ Paragraph 5.8 (3) of that agreement states that the
defendant shall retain the ‘‘Cantor Fitzgerald, LP Capital Account and Grant
Units worth approximately $325,000.’’ Paragraph 5.8 (4) likewise provides
that the defendant shall retain the ‘‘Cantor Fitzgerald, LP High Distribution
Units (no value).’’ Paragraph 5.10 (6) provides that the asset described as
‘‘Cantor Fitzgerald, LP Profit Sharing’’ shall be divided equally between the
plaintiff and the defendant. Lastly, paragraph 5.13 provides in relevant part
that the defendant ‘‘is entitled to reimbursement from Cantor Fitzgerald,
LP for business expenses incurred . . . and he shall pay to the [plaintiff]
one-half (1/2) of such reimbursement expenses as received.’’ The motion for
contempt underlying this appeal concerned distributions that the defendant
received from the capital account of that limited partnership.
   6
     The plaintiff introduced the defendant’s 2012 tax return into evidence
as a full exhibit. That exhibit includes a copy of the defendant’s W-2 form.
   7
     That testimony was corroborated by the plaintiff’s expert, who testified
at the hearing that although he had alleged, in a written report prepared
months earlier, that the defendant ‘‘was an employee and limited partner’’
of the limited partnership, he subsequently revised his report to clarify that
the defendant ‘‘is an employee of Cantor Fitzgerald Securities and a limited
partner of the [limited partnership].’’
   8
     Pursuant to paragraph 5.6 of the separation agreement, the plaintiff
retained ‘‘ownership of the real estate located at Harbour Village, Ponce
Inlet, Florida . . . .’’
   9
     That testimony comports with the plain language of paragraph 5.8 of
the separation agreement, which describes the defendant’s interest in the
capital account of the limited partnership as an asset, as well as the ‘‘Asset
Sheet’’ that was attached to the separation agreement and designated as
Schedule A thereto. Consistent with the provisions of Article V of the separa-
tion agreement, Schedule A allocates numerous assets between the parties.
The capital account of the limited partnership, from which the distributions
in question originate, is listed as an asset of the defendant on that schedule.
   The plaintiff’s expert likewise testified at the contempt hearing that the
defendant’s interest in the limited partnership is an asset, and that the
partnership distributions that the defendant received from the limited part-
nership, as reflected on line 19a of his K-1 form, ‘‘is a return on investment.
. . . By nature that can be nothing other than return on your investment.’’
   10
      ‘‘A schedule K-1 is the document that states each individual partner’s
proportionate income or loss based upon their percentage ownership. The
income or loss on the schedule K-1 is in turn reported on each partner’s
individual tax return.’’ Nielsen v. United States, 976 F.2d 951, 953 (5th Cir.
1992). ‘‘A limited partner is normally informed of the amount of his allowable
deductions on a Form K-1, which is prepared and delivered to him by the
managing partner of the partnership.’’ United States v. Crooks, 804 F.2d
1441, app. A 1451 (9th Cir. 1986).
   11
      The defendant acknowledged that the disbursements reflected on his
K-1 forms could be characterized as partnership distributions. In his testi-
mony, he nevertheless emphasized that they more accurately were described
as limited partnership distributions.
   12
      The defendant testified in relevant part that ‘‘at Cantor Fitzgerald at the
end of the year in December, from all the times out during the year, you
put in your expenses, and they reimburse you. . . . So I send that out . . .
and then the firm reimburses me.’’
   13
      DeCusati’s report details the yearly amount of the distributions received
by the defendant as follows: 2004 - $58,990; 2005 - $57,343; 2006 - $67,293;
2007 - $76,766; 2008 - $171,062; 2009 - $181,108; 2010 - $85,006; 2011 - $16,070;
and 2012 - $100,627. Those distributions total $814,265.
   14
      Significantly, DeCusati offered no documentary or testimonial evidence
regarding the intent of the parties in crafting the provisions of the separation
agreement in question. Rather, he noted in his testimony that the plain
language of paragraph 4.3 ‘‘specifically states’’ that partnership distributions
are included in the calculation of gross annual earned income.
   15
      When asked specifically whether the distributions that the defendant
received from the limited partnership were ‘‘from employment at [the limited
partnership],’’ DeCusati answered, ‘‘Not from employment, no.’’
   16
      As the United States Tax Court has explained, 26 U.S.C. § 469 (a) (2012)
‘‘disallows the passive activity loss of an individual taxpayer. Passive activity
losses are suspended until the taxpayer either has offsetting passive income
or disposes of the taxpayer’s entire interest in the passive activity. . . .
Congress enacted the passive activity rules in response to concern about
the widespread use of tax shelters in which taxpayers were avoiding tax
on unrelated income. . . . The [Internal Revenue] Code defines ‘passive
activity’ as an activity involving the conduct of a trade or business in which
the taxpayer does not materially participate.’’ (Citations omitted.) Veriha
v. Commissioner of Internal Revenue, 139 T.C. 45, 47–48 (2012). ‘‘In general,
a taxpayer is treated as materially participating in an activity only if the
taxpayer is involved in the operations of the activity on a basis which
is: (1) [r]egular; (2) continuous; and (3) substantial.’’ Estate of Quick v.
Commissioner of Internal Revenue, 110 T.C. 172, 184 (1998); see also 26
U.S.C. § 469 (h) (1) (2012). The Internal Revenue Code further provides that
‘‘[e]xcept as provided in regulations, no interest in a limited partnership as
a limited partner shall be treated as an interest with respect to which a
taxpayer materially participates.’’ 26 U.S.C. § 469 (h) (2) (2012).
   17
      See Estate of Quick v. Commissioner of Internal Revenue, 110 T.C.
172, 183, 188 (holding that ‘‘the characterization of losses as either passive
or nonpassive in the hands of a [limited] partner is an affected item’’ which
involves determination at ‘‘partnership level’’ rather than ‘‘partner level’’
[internal quotation marks omitted]). The second page of the defendant’s K-
1 form delineates numerous codes utilized therein. With respect to the
distributions in question specified on line 19a, that filing states, ‘‘See the
Partner’s instructions.’’
   18
      The propriety of the court’s refusal to hold the defendant in contempt
is not contested in this appeal.
   19
      More than seventeen months after issuing its notice of decision on the
motion for contempt and more than fourteen months after this appeal was
filed, the trial court—days prior to oral argument before this court—fur-
nished what it termed a ‘‘clarification and rectification’’ of certain rulings,
including its July 23, 2014 determination that the defendant had underre-
ported his gross annual earned income by $370,440. The only clarification
germane to the issues presented in this appeal is the revision of the second
sentence of the court’s July 23, 2014 notice of decision. That sentence
originally stated that the court ‘‘finds that the plaintiff’s evidence of underre-
porting by the defendant of his ‘gross annual earned income’ including
that of the testimony of her witness who prepared a forensic audit of the
defendant’s gross annual earned income.’’ The court revised that sentence
by adding ‘‘is credible’’ at its end. The court nonetheless did not clarify or
articulate its interpretation of the separation agreement in any manner, as
the defendant previously had requested in his August 7, 2014 motions for
articulation and reargument.
   20
      In its January 8, 2016 clarification of its July 23, 2014 notice of decision,
the court repeated that language.
   21
      Moreover, we note that neither the plaintiff nor her expert offered any
evidence regarding the intent of the parties in crafting the disputed provi-
sions of the separation agreement. In her testimony, the plaintiff testified
that she did not ‘‘know anything . . . financially about . . . the workings
of how [the defendant’s] income’’ was computed and ‘‘[was] told by’’ her
forensic accountant that ‘‘there is income . . . that I am owed through
distributions that I have not received according to our divorce agreement.’’
When asked to specify the basis for her claim that the defendant had not
paid her 45 percent of his gross annual earned income, the plaintiff testified
that the basis ‘‘[i]s because once the documents were given to the forensic
accountant, he—from what I understand, 45 percent of his income has not
been paid to me.’’ The plaintiff’s expert and forensic accountant, DeCusati,
likewise provided no testimony as to the intent of the parties in crafting
the language of the separation agreement in question. See footnote 14 of
this opinion. Rather, DeCusati opined that the language at issue plainly and
unambiguously provided that partnership distributions were to be included
in the definition of gross annual earned income provided in paragraph 4.3
of the separation agreement. Indeed, both the plaintiff and the defendant
in this appeal maintain that the relevant provisions of the separation
agreement are unambiguous, albeit for different reasons.
   We also note that the term ‘‘intent’’ appears but once in the hundreds of
pages of contempt hearing testimony in the record before us. On the second
day of that hearing, the following colloquy occurred:
   ‘‘[The Plaintiff’s Counsel]: [I]s it your intent, sir, to—or intention to share
45 percent of whatever it reflects on line 19a on the distribution amount
with [the plaintiff]?
   ‘‘[The Defendant]: No.
   ‘‘[The Plaintiff’s Counsel]: Why not?
   ‘‘[The Defendant]: Because she can make no claim to the asset and it’s
unearned . . . . [I]t’s unearned income and [the plaintiff] explicitly said
she can make no claim to this asset.’’
   22
      Following that admonition, the defendant immediately withdrew his
request.
   23
      Neither party to this appeal has suggested otherwise.
   24
      By contrast, the separation agreement provides that the asset described
as ‘‘Cantor Fitzgerald, LP Profit Sharing’’ shall ‘‘be divided equally between
the parties . . . .’’
   25
      Also problematic is the fact that, although paragraph 5.8 the separation
agreement specifically designates the capital account of the limited partner-
ship as an asset of the defendant, it does not reference partnership distribu-
tions in any manner. Paragraph 5.8 thus is ambiguous as to whether the
parties intended those partnership distributions from the capital account
to be considered part and parcel of that asset.
   26
      Moreover, the definition of ‘‘gross annual earned income’’ set forth in
paragraph 4.3 of the separation agreement pertains to ‘‘compensation for
personal services from current or future employment . . . .’’ (Emphasis
added.) Paragraph 4.3 also addresses the scenario where ‘‘the [defendant]
changes the nature of his employment,’’ in which case partnership distribu-
tions are to be included in a modified definition of gross annual earned
income. That language must be considered in ascertaining the intent of the
parties in enacting paragraph 4.3. See Office of Labor Relations v. New
England Health Care Employees Union, District 1199, AFL–CIO, 288 Conn.
223, 232, 951 A.2d 1249 (2008) (‘‘[w]hen interpreting a contract, we must
look at the contract as a whole, consider all relevant portions together and,
if possible, give operative effect to every provision in order to reach a
reasonable overall result’’ [internal quotation marks omitted]).
   27
      The plaintiff relies on Bijur v. Bijur, 79 Conn. App. 752, 831 A.2d 824
(2003), as support for her proposition that ‘‘[i]f this court determines that
the [separation agreement] is ambiguous, then it simply needs to determine
if the trial court’s interpretation of the agreement as including partnership
distributions in the defendant’s income was clearly erroneous.’’ That reliance
is misplaced. In Bijur, the trial court had treated the contractual language
in question ‘‘as if it were ambiguous.’’ Id., 762. The trial court in Bijur also
issued a memorandum of decision, in which it made detailed findings of
fact. Id., 757–58. In affirming the judgment of the trial court, this court
concluded, ‘‘[o]n the basis of a review of [those] facts,’’ that the court’s
determination as to the intent of the parties in utilizing certain language in
the separation agreement was not clearly erroneous. Id., 763. Unlike Bijur,
the trial court in the present case did not issue a detailed memorandum of
decision or articulate any findings of fact with respect to the intent of
the parties.